361 S.W.3d 8 (2008)
Donna P. SPIEGEL, Appellant,
v.
Craig A. SPIEGEL, Respondent.
No. ED 90288.
Missouri Court of Appeals, Eastern District, Division One.
December 2, 2008.
Irl B. Baris, Baris Law Firm, St. Louis, MO, for Appellant.
Deborah Benoit, Kruger & Benoit, LLC, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Donna Spiegel (Wife) appeals from the trial court's Judgment and Order of Modification of Decree of Dissolution of Marriage (Judgment), inter alia, ordering Craig Spiegel (Husband) to pay no maintenance to Wife. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed *9 facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).